Exhibit 12.1 Loews Corporation Calculation of Ratio of Earnings to Fixed Charges (Dollar amounts in millions) Years Ended December 31, Pretax income from continuing operations before noncontrolling interests $ Add (deduct): Undistributed loss (income) from equity investees 64 ) ) 74 ) Capitalized interest ) Amortization of capitalized interest 10 9 10 8 8 Earnings before fixed charges Fixed charges: Interest expensed Capitalized interest 76 91 55 30 22 Other interest related factors 39 37 38 38 38 Total fixed charges Total earnings and fixed charges $ Ratio of earnings to fixed charges 3.9x 4.2x 4.5x 5.0x 5.3x
